 Case: 1:20-cv-00820-TSB-SKB Doc #: 8 Filed: 11/25/20 Page: 1 of 2 PAGEID #: 179




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 SHERRY A. TULK,                              :   Case No. 1:20-cv-820
                                              :
        Plaintiff,                            :   Judge Timothy S. Black
                                              :   Magistrate Judge Stephanie K. Bowman
 vs.                                          :
                                              :
 DEMOCRAT NATIONAL                            :
 COMMITTEE/PARTY, et al.,                     :
                                              :
        Defendants.                           :

                        DECISION AND ENTRY
            ADOPTING THE REPORT AND RECOMMENDATION
         OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 5) AND
                TERMINATING THIS CASE IN THIS COURT

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the pleadings filed with this Court and, on October 29, 2020,

submitted a Report and Recommendation. (Doc. 5). No objections were filed.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo

all of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that the Report and Recommendation (Doc. 5) should be and is hereby

ADOPTED in its entirety.

       Accordingly, for the reasons stated above:

       1) This case is hereby DISMISSED with prejudice for failure to state a claim for
          relief.
 Case: 1:20-cv-00820-TSB-SKB Doc #: 8 Filed: 11/25/20 Page: 2 of 2 PAGEID #: 180




        2) Plaintiff’s petition for a preliminary and permanent injunctive relief (Doc. 4) is
           DENIED as moot.

        3) The Court certifies that pursuant to 28 U.S.C. § 1915(a)(3), an appeal of this
           Order would not be taken in good faith and therefore Plaintiff is denied leave
           to appeal in forma pauperis.

        4) The Clerk shall enter judgment accordingly, whereupon this case is
           TERMINATED from the docket of this Court.

        IT IS SO ORDERED.

Date:       11/25/2020                                         s/Timothy S. Black
                                                             Timothy S. Black
                                                             United States District Judge




                                              2
